Title: To James Madison from William Jarvis, 1 September 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 1 Septr 1807

In reading over the foregoing copies, the originals of which I had the honor to address you the 20th & 24th Ultimo, I find that in my haste I have fallen into some inaccuracies of expression, which I have partly taken the liberty to rectify.
I imagine that my surmise of money being the principal object of the supposed late demand was not far out of the way, or at least that it has been compounded in this manner.  This seems to be the general opinion here at present.  Tranquility is perfectly restored & confidence nearly so, although business has not resumed its former activity, but more owing to the uncertainty about a general peace than from any fears which are entertained for the safety & neutrality of the Country.  Public paper is again at 16 1/ 2 a 17 P. Cent discount, about what it has stood at all the War.
Much interest continues to be excited particularly in the Mercantile part of the community as to the result of the outragious attack on the Chesapeake.  It has been the means of diminishing the confidence in the neutrality of our flag, which was before great, much & consequently operates injurously upon our freighting business.  Upon the flour market it has produced an opposite effect.
Inclosed is the copy of John Phillips protection.  He was the early part of the last month impressed out of an English Merchantman by the boats belonging to the British Brig of War L’Espoir.  The day following I sent on board for him, but the Leiutenant said he could not give him up without orders from the Captain.  I directly sent to the Captain but he could not be found & the Brig of War Sailed early the next morning, taking the Seaman.  I have written to Genl Lyman.
I have just been informed that six Portugueze Line of battle Ships are to be prepared for Sea, but nobody, that I have seen, knows with what object.  Possibly to hold out the idea, if urged too far, that the Royal Family will proceed to the Brazils.  This among a variety other things has been talked of.  It is said that Genl. Junot was to be at Bayonne the 25 Ulto. & was to come directly here but without any troops.  A Council of State is to be held this day at Massia, where the Prince now is.  I still think that money has or will be given & there will end this affair.  With perfect Respect I have the honor to be Sir Yr Mo: Obt Servt

Wm Jarvis

